—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winslow, J.), entered January 26, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law. In a prior decision and order, this Court held that the defendant driver was faced with an emergency when the plaintiffs vehicle crossed into his lane of traffic (see, Hentschel v Campbell Carpet Servs., 256 AD2d 500). The plaintiff failed to raise a triable issue of fact as to whether the defendant driver contributed to the emergency, or whether his reaction to the emergency was unreasonable (see, Hentschel v Campbell Carpet Servs., supra). There is no evidence that the defendant driver contributed to the emergency, or that his reaction to the emergency was unreasonable. Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.